Exhibit 10.1

 

COST SHARING AGREEMENT

 

This AGREEMENT is entered into on this 16th day of March 2020, effective as of 1
April 2019, between:

 

Majesco Limited, a company registered and operating under the laws of India
having its registered office at MNDC, MBP-P-136, Mahape, Navi Mumbai - 400 710,
India, hereinafter called as “Majesco Ltd”;

 

AND

 

Majesco Software and Solutions India Private Limited, a company registered and
operating under the laws of India having its registered office at MNDC, P-136,
Millenium Business Park, Mahape, Navi Mumbai, Thane, Maharashtra – 400 710,
India hereinafter called as “MSSIPL”.

 

Jointly referred to as “the parties” or “parties”.

 

WITNESSETH

 

WHEREAS, Majesco Ltd is engaged in the business of leasing of immovable and
movable properties of all kinds and also monitoring of its investment in
subsidiary, namely Majesco, USA. Majesco Ltd was engaged in the business of
software services to insurance companies (‘Onshore business’) in India till 31
March 2019. Majesco Ltd has transferred the Onshore business on an on-going
concern basis with effect from 1 April 2019 to MSSIPL.

 

WHEREAS, MSSIPL is engaged in providing offshore software development and
related Information Technology services and is a step down subsidiary of
Majesco, US. Further, from 1 April, 2019, MSSIPL renders software services to
insurance companies (‘Onshore business’) in Indian;

 

WHEREAS, Majesco Ltd and MSSIPL are part of the Majesco GROUP;

 

WHEREAS, Majesco Ltdhas already transferred its employees relating to Onshore
business to MSSIPL but continue to employ personnel with experience in the areas
of Finance, Legal and Corporate compliances who continue to work for the purpose
of business operations Majesco Ltd. Further, Majesco Ltd allows to and MSSIPL
proposes to utilise aforesaid personnel in the areas of finance, legal and
corporate compliances for the mutual benefits of their respective business;

 



 

 

 

WHEREAS, in order to leverage the efforts, economies of scale, to carry on its
business more efficiently and for its own commercial benefit, Majesco Ltd and
MSSIPL have agreed to share the services of aforesaid personnel employed by
Majesco Ltd;

 

WHEREAS, Majesco Ltd is willing to share the services of these personnel with
MSSIPL upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, IT HAS BEEN HEREBY AGREED AS FOLLOWS:

 

I.NATURE OF ARRANGEMENT

 

Majesco Ltd hereby agrees to share with MSSIPL PERSONNEL as agreed in Annexure
1.

 

The parties agree that upon the terms and subject to the conditions contained
herein, additional personnel which are not currently contemplated under this
AGREEMENT may be added as a separate Appendix from time-to-time.

 

II.COST SHARING ARRANGEMENT

 

a.In consideration for the personnel employed by Majesco Ltd, MSSIPL shall pay a
proportion of the total salary costs incurred by Majesco Ltd as defined under
this AGREEMENT, based on a percentage agreed between the parties from time to
time. Such percentage would be agreed between the parties based on the
estimation of time spent by the aforesaid personnel in undertaking their
respective functions for Majesco Ltd and for MSSIPL. There will be no mark up
and will be a reimbursement for the proportion of the actual costs.

 

b.The total salary costs for the purpose of this AGREEMENT shall mean,

 

-Cost to company ( CTC ) (of the employees mentioned in Annexure A) to the
Majesco Ltd, and

 

-All direct cost relating to such personnel such as employee welfare expense,
performance bonus, etc

 

c.MSSIPL shall separately reimburse all other costs like travelling cost, local
conveyance etc. paid by Majesco Ltd to the personnel, after due approval from
MSSIPL.

 



2

 

 

d.The total costs shall be determined based on the books of accounts maintained
by Majesco Ltd.

 

e.Majesco Ltd shall maintain records and reasonable details as agreed between
the parties. At the request of MSSIPL, Majesco Ltd shall provide reasonable
documentation of the costs taken into account in calculating the amount of cost
charged to MSSIPL.

 

f.Majesco Ltd shall raise invoice for the agreed cost from the period 1 April
2019 to 31 March 2020 on 31 March 2020 and shall raise invoice on monthly basis
from 1 April 2020 onwards to MSSIPL under this AGREEMENT.

 

g.MSSIPL will pay the amount along with appropriate indirect taxes within 60
days of the date of issue of an invoice received from Majesco Ltd.

 

III.LIABILITY

 

Majesco Ltd agrees to use its best efforts to the terms agreed under this
arrangement, and shall endeavour to provide information and data, of the highest
calibre. However, MSSIPL agrees that Majesco Ltd shall have no liability to
MSSIPL, its creditors, successors or assigns, arising under this arrangement,
information, knowledge or data which Majesco Ltd performs or communicates to
MSSIPL hereunder, or arising out of the manner in which MSSIPL may use such
personnel, information, knowledge or data.

 

IV.TERM OF AGREEMENT

 

This AGREEMENT shall have effect from 01 day of April 2019 and shall remain in
effect until terminated mutually by the parties hereto.

 

V.TERMINATION

 

Either party to this AGREEMENT may terminate this AGREEMENT, at any time upon
sixty (60) days prior written notice to the other party hereto.

 

In the event of the dissolution, liquidation, bankruptcy or insolvency of the
MSSIPL / Majesco Ltd, or in the event that its business or assets or any portion
thereof are seized, confiscated or expropriated by judicial or administrative
process of otherwise or in the event of any involuntary or compulsory change in
the ownership or administrative control of MSSIPL / Majesco Ltd, then this
AGREEMENT shall terminate forthwith on the happening of such event.

 



3

 

 

Upon termination of the AGREEMENT, Majesco Ltd shall render an account of all
unpaid cost to MSSIPL and MSSIPL shall settle such account within 30 days of
receipt of this invoice.

 

This AGREEMENT shall terminate with respect to any party hereto that breaches
its obligations or fails to perform any obligations herein, if such breach or
failure remains uncured for thirty (30) days after such party receives written
notice of the other party.

 

VI.FORCE MAJEURE

 

No party shall be deemed to be in breach of this AGREEMENT by reason of any
delay in performing, or any failure to perform any of their respective
obligations in relation to this AGREEMENT, if the delay or failure was due to a
Force Majeure Event.

 

If either party suffers delay in the execution of its contractual obligations
due to the occurrence of a Force Majeure Event, it shall promptly give the other
party notice of the cause of the delay and the expected duration thereof. The
parties shall use their best efforts to avoid or minimize the effects upon their
obligations assumed hereunder of such Force Majeure Event and shall perform
their contractual obligations as promptly as reasonably practicable after
removal of the Force Majeure Event and its effects without prejudice to the
right of the parties to terminate under the conditions set above under
termination clause.

 

VII.ENTIRE AGREEMENT

 

This AGREEMENT constitutes the entire AGREEMENT between the parties with respect
to the subject matter hereof and supersedes all prior agreements, understandings
and communications (if any), whether written or oral, between the parties with
respect to the subject matter hereof.

 

Both the parties will continuously review this AGREEMENT as to the
reasonableness of its terms. If at any time the parties discover that this
AGREEMENT does not provide for a fair balance between the interests of the
parties, either of the parties to this AGREEMENT shall then agree upon such
amendments as are required to reflect the change of circumstances.

 



4

 

 

Any amendment to the AGREEMENT must be made in writing in order to become
effective, unless a stricter form is legally required. This shall also apply to
any amendment, supplement or cancellation of any clause of the AGREEMENT.

 

VIII.TAXES AND COMPLIANCE WITH OTHER LAWS

 

Each party shall undertake the necessary compliances related to withholding tax
if applicable and required under the provisions of Indian Income-tax Act, 1961,
as applicable.

 

Majesco Ltd shall be responsible for payments to the said Personnel of salary /
remuneration, deduction on account of taxes and payment of all statutory
contributions and benefits applicable under the Indian laws including settlement
of full and final dues.

 

Each party shall be liable for and shall pay and discharge any taxes, duties or
any other levies of any kind whatsoever in connection with the execution and
performance under this Agreement in accordance with the applicable laws and
regulations in India.

 

The respective parties shall at all times and at its own expense undertake the
necessary compliances related to:

 

a.Comply with all applicable laws, rules, regulations and order relating to
performance of this AGREEMENT;

 

b.Pay all fees and other charges as required by such laws, rules, regulations
and orders;

 

c.Maintain in full force and effect all licences, permits, authorisation and
registration from all applicable government department to perform its obligation
hereunder.

 

IX.ASSIGNMENT

 

Majesco Ltd shall be entitled to assign the AGREEMENT or delegate the
performance of its obligations hereunder without the express written consent of
MSSIPL, although any assignment will be communicated to MSSIPL in writing.

 

No assignment by MSSIPL shall be permitted except with the written agreement of
Majesco Ltd.

 



5

 

 

X.APPLICABLE LAW

 

The validity, performance and construction of the AGREEMENT shall be governed
and interpreted in accordance with the laws of India.

 

XI.WAIVER

 

Except as otherwise provided in this AGREEMENT, any failure of any of the
parties hereto to comply with any obligation, covenant, AGREEMENT or condition
herein may be waived by the party entitled to the benefits thereof only by a
written instrument signed by the party granting such waiver. Such waiver or
failure to insist upon strict compliance with obligation, covenant, AGREEMENT or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

XII.NO AGENCY OR PARTNERSHIP

 

Nothing in this agreement shall be deemed to constitute a partnership / joint
venture between the parties to this AGREEMENT. The relationship which subsists
between the parties is that which arises under this arrangement

 

IN WITNESS WHEREOF the parties have caused this AGREEMENT to be executed by
their duly recognised officers as of the date above stated.

 

Signed on behalf of the Majesco Limited

 

/s/ Radhakrishnan Sundar   Name: Radhakrishnan Sundar   Capacity: Executive
Director  

 

AND

 

Signed on behalf of the Majesco Software and Solutions India Private Limited

 

/s/ Farid Kazani   Name: Farid Kazani   Capacity: Director  

 



6

 



 

Annexure 1

 

Sr. No.   Name & Designation of the Employee of the Company   Portion of cost to
be charged
from MSSIPL 1.   Mr. Kunal Karan, Chief Financial Officer   75% of CTC 2.   Mrs.
Varika Rastogi, Company Secretary   50% of CTC 3.   Mr. N. P. Pai, Director –
Finance   90% of CTC 4.   Ms. Neha Sangam, Administrator - Legal   50% of CTC

 

 

7

 

 